The State of TexasAppellee




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      September 9, 2014

                                     No. 04-13-00187-CR

                                 Fernando RODRIGUEZ Jr.,
                                         Appellant/s

                                              v.

                                    The STATE of Texas,
                                          Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2011-CRN-531-D3
                                       , Judge Presiding

                                       ORDER
        Appellant has filed a pro se motion requesting permission to supplement the appellant’s
brief filed by his attorney by allowing appellant the right to limited hybrid representation.
Appellant’s motion is DENIED. Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).



                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court